Opinion issued January 4, 2007







 



In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00996-CV



IN RE RANDY ORTEGA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, Randy Ortega, complains of the trial
court's (1) October 25, 2006 oral order granting the application for protective order of
of Real Party in Interest, Stacie Dunford.
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Nuchia, Jennings, and Higley.
 
1.                
     -